DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “ridge/groove height” in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paturle et al. (US 7204284 B2) (“Paturle”), in view of Paturle (US 2009/0218019 A1) (“Paturle 2”).
With respect to claim 1, Paturle discloses a tire made of a rubber member comprising a ridged structure on a part of a surface of the rubber member, the structure comprising ridged portions arranged at a constant arrangement pitch (abstr., col. 1, lines 60-67, col. 2, lines 1-12, col. 4, lines 1-5, Figs. 1 and 2), each of the ridged portions having a length and a width when viewed in plan view (col. 3, lines 24-34, Fig. 1), wherein a region in which ridged structure is provided is visually recognizable by a structural color different from colors of other regions (col. 1, lines 60-67, col. 2, lines 19-27).  Paturle discloses the arrangement pitch of the ridged portions of between 500 and 700 microns, and the height of the ridges of at most 1 micron (col. 2, lines 5-10), the ranges overlapping the ranges recited in claim 1; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Paturle is silent with respect to the ridged portions having the length equal to the width.  Paturle 2 discloses a rubber member comprising a structure comprising ridged portions on a part of a surface of the rubber member wherein each of the ridged portions has the same length and width when viewed in plan view – conical tufts imply ridged portions having the length equal to the width when tufts are viewed in plan view (0038, 0039, Fig. 5), the regions where the structure is provided being visually recognizable by structural color different from colors of other regions (0019, 0039).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the ridged portions of Paturle having the same length and width when viewed in plan view, since the structure of Paturle 2 is used for tires (0013) similarly as the structure of Paturle (col. 1, lines 61-65), and as it is known in the art of tires having ridged portions for the ridged portions having the same width and length when viewed in plan view, the ridged portions of Paturle 2 providing a desired optical effect (0009, 0019, 0039), as changes in size are within the purview of a person skilled in the art (MPEP 2144.04).
Regarding the recitation “ridged or grooved structure formed via transfer from a mold” defines the product by how the product is made, thus claim 1 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 1; the references teach the structure. 
Regarding claim 2, Paturle and Paturle 2 teach the tire of claim 1, wherein the ridged structure is formed on a sidewall portion of the tire (col. 3, lines 44-53, Figs. 1, 3-4), the region in which the ridged structure is provided being formed in a shape to display a predetermined information (Figs. 3 and 4).
As to claim 4, Paturle and Paturle 2 teach the tire according to claim 1.  Paturle discloses ridged portions providing a color which is visually recognizable as the structural color (col. 1, lines 60-67, col. 2, lines 19-27).  
The recitation “the arrangement pitch or ridge/groove height of the ridged or grooved portions is determined based on a wavelength of visible light, the wavelength corresponding to a color visually recognizable as the structural color” defines the product by how the product is made, thus claim 4 is a product-by-process claim.  For purposes of examination product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 4.  The references teach the structure.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paturle, in view of Paturle 2, and further in view of Kato et al. (JP2015218242 A) (“Kato”), as understood from the English translation of the abstract.
With respect to claim 3, Paturle and Paturle 2 teach the tire of claim 2, but are silent with respect to the composition of the sidewall portion as recited in the claim.  Kato disloses a rubber composition for a tire sidewall (title, abstr.), the sidewall comprising diene rubber, carbon black and silica (abstr.), the diene rubber comprising natural rubber and/or isoprene rubber in the amount of from 30 to 70 mass %, a nitrogen adsorption specific surface area of carbon black is from 20 to 60 m2/g, the content of carbon black is from 5 to 45 parts by mass per 100 parts by mass of the diene rubber, the content of silica being from 15 to 55 parts by mass per 100 parts by mass of the diene rubber, and the total content of carbon black and silica being from 30 to 60 parts by mass per 100 parts by mass of the diene rubber (abstr.).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the sidewall portion of Paturle of a rubber composition as disclosed in Kato as Kato’s rubber composition is suitable for sidewalls of tires.  It has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).


Response to Arguments
Applicant’s arguments filed on Oct. 31, 2022 have been fully considered.
In view of the recent amendment 35 USC 112(b) rejection of claims 1-4 has been withdrawn.
In view of the recent amendment 35 USC 102 rejection of claims 1 and 2 as being anticipated by Paturle has been withdrawn.
The Applicant discussed the combination of Paturle with Paturle 2 wherein the references were used in claim rejections in the parent application 16/098819, the combination in view of the Applicant as not proper.  In the current Office Action Paturle and Paturle 2 are combined in the rejections, as discussed above.
The Applicant argued that ridges and grooves in Paturle 2 are significantly different in scale than in Paturle, so a skilled artisan would not look to Paturle 2 for combination with Paturle.  The Examiner notes Paturle 2 has been combined with Paturle for the teaching of ridged portions on a part of a surface of the rubber member wherein each of the ridged portions has the same length and width when viewed in plan view – conical tufts imply ridged portions having the length equal to the width when tufts are viewed in plan view (0038, 0039, Fig. 5), the regions where the structure is provided being visually recognizable by structural color different from colors of other regions (0019, 0039), the references being in the same area of endeavor. 
The Applicant argued it is suggested in Paturle that the ridges are long to extend across a width of the pattern, which is consistent with diffraction grating technologies, while Paturle does not disclose or suggest a diffraction grating.  The Examiner notes Paturle 2 was cited for the teaching of ridge portions having the same length and width.  In Paturle abutting ridges having the same width and length portions would still provide for a working diffraction grating.  The Applicant argued modification of Paturle with Paturle 2 would remove and destroy diffraction grating from Paturle, and incorporating the shapes of Paturle 2 into Paturle is not a matter of design choice.  The Examiner notes it would be obvious to one of ordinary skill in the art that ridge portions having the same length and width abutting each other to form long ridges would maintain the diffraction grating of Paturle.
The Applicant argued there can be no determination made regarding the width and the length of ridge portions of Paturle 2 in Fig. 2.  The Examiner notes in the present Office Action the Examiner relied on Fig. 5 showing conical shapes, and thus having the same width and length in the plan view, as discussed above.
The Applicant argued Paturle 2 does not disclose or suggest the arrangement pitch and the ridge or groove portions height as recited in claim 1.  The Examiner notes the main reference Paturle discloses the ranges of these features, the ranges overlapping the ranges recited in claim 1, as discussed above.  Paturle 2 is being cited for the equal width and length of the ridge portions, as discussed above.



Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/Primary Examiner, Art Unit 1783